Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         20-FEB-2020
                                                         09:22 AM


                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          JAMES A. KRENTLER
                    Respondent/Plaintiff-Appellee

                                 vs.

                          LINDA D. KRENTLER
                   Petitioner/Defendant-Appellant


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX, FC-D NO. 14-1-1731)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant’s application for writ

of certiorari, filed on January 14, 2020, is hereby rejected.

          DATED:   Honolulu, Hawai#i, February 20, 2020.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson